Case: 18-10583   Date Filed: 03/26/2019   Page: 1 of 5




                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10583
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cv-04911-TWT



JAMON DEMETRIUS JACKSON,

                                                      Petitioner - Appellant,


                                   versus


DON BLAKELY, WARDEN,

                                                      Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 26, 2019)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 18-10583     Date Filed: 03/26/2019   Page: 2 of 5


       Jamon Jackson, a Georgia inmate proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus as an

unauthorized second or successive § 2254 petition. After careful review, we

affirm.

       In 2016, Jackson filed his first § 2254 petition to challenge his 2008 Georgia

convictions and sentences. The district court denied his petition as untimely, and

this Court declined to issue a certificate of appealability. In 2017, Jackson filed the

present § 2254 petition in the district court, again challenging his 2008 convictions

and sentences. The district court referred the petition to a magistrate judge, who

issued a report concluding that Jackson’s current petition challenged the same 2008

convictions as his 2016 petition and was therefore successive. The magistrate

judge recommended that Jackson’s petition be dismissed for lack of jurisdiction

because he had not first obtained from this Court, under 28 U.S.C. § 2244(b)(3),

authorization to file it.

       Jackson objected to the magistrate judge’s report and recommendation. He

argued that his petition was not successive because the district court had

misapplied the statute of limitations in the prior action and, even if his petition was

successive, his actual innocence and violations of his constitutional rights

permitted a successive petition. After considering Jackson’s objections, the district




                                           2
              Case: 18-10583     Date Filed: 03/26/2019    Page: 3 of 5


court adopted the magistrate judge’s report and recommendation and dismissed the

petition. Jackson appealed the district court’s order.

      We review de novo a district court’s determination that a habeas petition is

second or successive. Stewart v. United States, 646 F.3d 856, 858 (11th Cir.

2011). Although “we read briefs filed by pro se litigants liberally, issues not

briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008) (citation omitted).

      The Antiterrorism and Effective Death Penalty Act of 1996 provides that,

before an inmate in custody due to a state court judgment can file a “second or

successive” federal habeas petition under § 2254, the inmate must “move in the

appropriate court of appeals for an order authorizing the district court to consider

the application.” 28 U.S.C. § 2244(b)(3)(A). In general, a “district judge lacks

jurisdiction to decide a second or successive petition filed without our

authorization.” Insignares v. Sec’y, Fla. Dept. of Corr., 755 F.3d 1273, 1278 (11th

Cir. 2014).

      We recognize that the phrase “second or successive” is “not self-defining”

and does not “refer to all habeas applications filed second or successively in time.”

Stewart, 646 F.3d at 859. To determine whether an inmate’s petition is second or

successive, we look to whether the petitioner filed a federal habeas petition

challenging the same judgment. Insignares, 755 F.3d at 1279. If so, then a second


                                          3
                Case: 18-10583      Date Filed: 03/26/2019      Page: 4 of 5


petition is successive if the first was denied or dismissed with prejudice. Guenther

v. Holt, 173 F.3d 1328, 1329 (11th Cir. 1999). A dismissal for untimeliness is a

dismissal with prejudice. See Jordan v. Sec’y, Dept. of Corr., 485 F.3d 1351, 1353

(11th Cir. 2007).

       Here, the district court determined that Jackson’s present petition was barred

as second or successive. On appeal, Jackson’s brief only addresses why he is

entitled to habeas relief, not whether the district court erred in dismissing his

unauthorized, successive petition for lack of subject matter jurisdiction. Jackson

thus has abandoned any such argument. See Timson, 518 F.3d at 874.

       Even construing Jackson’s pro se brief as a challenge to the district court’s

dismissal of Jackson’s present petition for lack of jurisdiction, we conclude that the

district court did not err in dismissing the petition. The petition was impermissibly

successive because it challenged the same state convictions and sentences as his

first § 2254 petition, which was dismissed as untimely. Because Jackson failed to

obtain leave from this Court to file his current petition, the district court properly

dismissed it for lack of subject matter jurisdiction. See Insignares, 755 F.3d at

1279. Accordingly, we cannot review the substantive and constitutional challenges

that Jackson raises in his present petition.1


       1
        Jackson has filed several motions in this Court including: a “Motion for Three-Judge
Court Panel,” a “Motion for Release Pending Appeal,” a “Motion for Implied Acquittal
Judgment,” a “Special Demurrer and Motion to Dismiss the Indictment,” a “Motion to Stay and
                                              4
               Case: 18-10583       Date Filed: 03/26/2019     Page: 5 of 5


       AFFIRMED.




Vacate Void Sentence,” and a “Motion to compel.” These motions lack merit and therefore are
DENIED.
                                             5